DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1/11/2021 were entered.
Claims 1/15/2021 as supplemental to 1/11/2021 are entered by Examiner.
Claims 1-20 are rejected.
Response to Arguments
101
The Examiner was affirmed under 101 on 11/09/2020 (“Board Opinion”). The Board determined that the Claims 2/26/2019 were directed towards “conventional payment transactions.” Board Opinion at 9 (quoting Spec. at 1).
In addition to the affirmance of the 101, the Board added an additional 101 as a new grounds of rejection. (Board Opinion at 22.)
Claim 1 continues to be calculating a credit score and pulling a credit score. (See Final Rejection 05/30/2019, prior to appeal) This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).


With respect to the newly added language of “generating” and “distributing” (2nd and 3rd elements) for a “reputation marker blockchain” the additional element merely automates and implements the abstract idea. Similarly, the new element of “determining the reputation information” continues to use the blockchain(s) as an intermediary. 
With respect to the newly added language of “total amount,” “balance of reputation markers,” and “over a period of time” in the last element of “providing,” the language continues to expand on the abstract idea of credit scores and/or payment transactions.
With respect to the newly added language of “a user interface that presents reputation information” in the last element of “providing,” the language continues to expand on the abstract idea. And the “user interface” merely automates and implements the abstract idea.

With respect to the language of “crypto” in the language of “crypto currency” and the like:
According to Fitzpatrick, Bitcoin is analogized to Stone Money. (See instant PTO-892 at U.) Fitzpatrick writes: “The blockchain itself is a record-keeping service….” (Id. at 2.) Therefore, Bitcoin/blockchain is an abstract idea.
According to Pandya et al., cryptography goes back to 1900 BC. (See instant PTO-892 at W.)
Menezes et al., reaches the same factual conclusion. (See instant PTO-892 at V.) Mendez discloses that: “This book traces cryptography…use[d] by the Egyptians some 4000 years ago[.]” (Id. at 1.)

Remarks
Under Step 2A Applicant submits the following:
Applicant submits that the “[e]mbodiments…mimic[] a data structure of a crypto currency 
Applicant submits that “The…data structure…install[s] additional components….” Remarks at 13 (emphasis added). The language of “install” does not appear in the Spec. As such, an attorney argument cannot replace evidence of record.

Under Step 2B Applicant submits the following:
Applicant submits that “the claims…are directed towards generating and maintain a secured data structure for tracking reputation information….” Remarks at 14 (emphasis added). The language of “data structure” does not appear in the Spec. As such, an attorney argument cannot replace evidence of record. Additionally, Applicant mentions that this “data structure” is “for tracking reputation information.” The claims therefore automate and implement the abstract idea of maintaining/using reputations information for a credit score.
Applicant submits that the “computer systems [do not] requir[e] installation of additional hardware or software.” Remarks at 15 (emphasis added). This is a finding of fact. Applicant has not provided citations to the Spec. and the Spec. does not use the language of “installation.” As such, an attorney argument cannot replace evidence of record.
Claims 7 and 14 are rejected under the same line of reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1-6 are directed to a system. Claims 7-13 are directed to a method. Claims 14-20 are directed to a product. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards calculating a credit score and pulling a credit score (Final Rejection 05/30/2019) and/or payment transactions (Board Opinion at 9), which is an abstract idea of organizing human activity. Claims recite “monitoring [data] distributing the distributed reputation marker blockchain across a plurality of user[s] […] detecting…a confirmation of a…transaction […] creating a first amount of reputation markers…for the…transaction…allocating…the first amount of reputation markers to a first payer reputation marker public address controlled by a payer that is involved in the first…transaction with a payee; monitoring the distributed reputation marker…and detecting a transfer of at least one of the first amount of reputation markers…from the first payer reputation marker public address to a first payee reputation marker public address controlled by the payee; receiving, from a user…, a request for reputation information associated with the payee; determining the reputation information associated with the payee based on traversing [data]; and providing, on the user device, a user interface that presents the reputation information on associated with the payee, wherein the reputation information presented via the user interface comprises an amount of reputation markers, including the at least one of the first amount of reputation markers, that have been transferred to the payee according to the distributed reputation marker blockchain, a total amount of…currency associated with previous…transactions that involved the payee, including the first crypto currency transaction…and a balance of reputation markers associated with the payee over a period of time” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as (i) processor, (ii) memory, (iii) user device, (iv) user interface, (v) distributed crypto currency blockchain, (vi) distributed reputation marker blockchain merely uses a computer as a tool to perform an abstract idea. Specifically, the (i) processor, (ii) memory, (iii) user device, (iv) user interface, (v) distributed crypto currency blockchain, (vi) distributed reputation marker blockchain performs the steps or functions of “monitoring [data] distributing the distributed reputation marker blockchain across a plurality of user[s] […] detecting…a confirmation of a…transaction […] creating a first amount of reputation markers…for the…transaction…allocating…the first amount of reputation markers to a first payer reputation marker public address controlled by a payer that is involved in the first…transaction with a payee; monitoring the distributed reputation marker…and detecting a transfer of at least one of the first amount of reputation markers…from the first payer reputation marker public address to a first payee reputation marker public address controlled by the payee; receiving, from a user…, a request for reputation information associated with the payee; determining the reputation information associated with the payee based on traversing [data]; and providing, on the user device, a user interface that presents the reputation information on associated with the payee, wherein the reputation information presented via the user interface comprises an amount of reputation markers, including the at least one of the first amount of reputation markers, that have been transferred to the payee according to the distributed reputation marker blockchain, a total amount of…currency associated with previous…transactions that 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional Choose an item. of using a “monitoring [data] distributing the distributed reputation marker blockchain across a plurality of user[s] […] detecting…a confirmation of a…transaction […] creating a first amount of reputation markers…for the…transaction…allocating…the first amount of reputation markers to a first payer reputation marker public address controlled by a payer that is involved in the first…transaction with a payee; monitoring the distributed reputation marker…and 
Dependent claims 2-6, 8-13, and 15-20 further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685